Citation Nr: 1205762	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  06-06 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from December 1937 to September 1945 and from October 1950 to May 1951. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 and subsequent rating decisions from the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO) which, in part, denied service connection for a low back disability. 

In December 2007, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

The case was previously before the Board in February 2008 and December 2008, when it was remanded for further development and consideration. 

In July 2009, the Board denied the Veteran's claim for service connection for a low back disability.  In June 2011 the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Most of the Veteran's service treatment records have been destroyed by fire and are unavailable; a single separation examination report dated May 1951 and morning reports have been obtained.

2.  The Veteran served in combat; his report of a fall injury during combat is consistent with the circumstances, conditions, or hardships of his combat service.   

3.  The Veteran has a current low back disability which is diagnosed as spondylosis and degenerative disc disease at multiple levels of the lumbar spine.   

4.  The medical opinions of record regarding a nexus between the current low back disability and the injury during service are inadequate; they do not provide sufficient rationale and do not account for all the evidence of record.

5.  There is no competent medical evidence of record providing a nexus between the current low back disability and the reported injury during service.

6.  The Veteran's lay evidence reporting a continuity of symptomatology of back pain dating from service to the present is not credible in light of the evidence of record.  

7.  There is no credible evidence of record linking any current low back disability to active service or to the reported injury during service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice for his claim for service connection by a letter dated July 2004.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

He was provided additional notification in March 2006 which substantially complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While this was after the initial adjudication of the Veteran's claim for service connection, the claim was subsequently readjudicated in a May 2007 Supplemental Statement of the Case (SSOCs).  

VA has obtained service treatment records; a private examination report; VA treatment records; VA examination reports; assisted the appellant in obtaining evidence; and afforded him the opportunity to present testimony, statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination is necessary when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence, which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

With respect to the third factor above, the element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was afforded a VA Compensation and Pension examination in February 2009, and nexus opinion was obtained.  In its June 2011 order, the Court held that this opinion was inadequate.  Nevertheless, additional development is not necessary as the Board finds as fact that there is no credible evidence of continuity of symptomatology present to trigger the need for a second examination or opinion.  

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Accordingly, the appellant is not prejudiced by a decision at this time.


II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This is commonly referred to as "direct" service connection.  

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

In the case of any veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).  This provision is intended to lighten the evidentiary burden of a veteran who claims a disease or injury was incurred in or aggravated by combat service.  Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000); see also Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994). 

The Veteran claims entitlement to service connection for a low back disability.  He claims that during active service he injured his back in combat.  He claims that during combat he was "blown off" a tank, or an armored car, and fell to the ground from a distance of approximately 7 feet injuring his back at that time.  

The Veteran had active duty from December 1937 to September 1945, and from October 1950 to May 1951.  The evidence establishes that he served in combat in the European theater of operations during World War Two.  He served in Calvary / Armored units; his awards include the Bronze Star Medal and the Purple Heart.  Accordingly the evidence establishes that he served in combat.  He has asserted that he had the above injury in combat; he has submitted written statements from service comrades that also indicate that he incurred a fall injury from a tank during combat.  Despite the lack of service treatment records, these accounts of the Veteran's combat service are consistent with the circumstances, conditions, or hardships of his service as a tank platoon commander in combat during World War Two.  Accordingly, the Board accepts as fact that the Veteran did incur a fall injury to his back during his combat service.  

Almost all of the Veteran's service treatment records are unavailable.  In February 1983, the National Personnel Records Center (NPRC) reported that the Veteran's service treatment records had been destroyed by fire and were unavailable.  

VA has a heightened obligation to search for alternate medical records when service medical records are not available and must also provide an explanation to the veteran regarding VA's inability to obtain his service medical records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Veteran's service treatment records are not available.  The legal standard for proving such claims is not lowered, but the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367   (1991).  The Board's analysis of the Veteran's claim was undertaken with this duty in mind. 

VA did obtain alternate records.  VA obtained "morning reports" which are summaries showing which soldiers are on the sick list.  These reports do reveal that the Veteran was treated for various illness, wounds, and/or injuries during his service in World War Two.  However, these records do not show the actual medical problem treated; only the Veteran's duty status.  

Although it is unfortunate that the most of Veteran's service treatment records are unavailable, he is not prejudiced in this instance as he and a fellow serviceman have stated that he did not seek medical treatment for the condition in service, and these recent statements that the Veteran sustained a low back injury when his armored car was struck by enemy fire is accepted as competent evidence.  The Board again accepts as fact that the Veteran did incur a fall injury to his back during his combat service.

The only service treatment record specific to the Veteran which has been obtained is an original copy of his May 1951 separation examination report.  Clinical evaluation of the Veteran's spine was normal at this time, with no abnormalities noted by the examining physician.  That the Veteran's spine was evaluated as normal in 1951 supports that, although he injured his back in combat in Europe in 1944, the injury was acute, transitory, and fully resolved by the time of the 1951 examination.  

In December 1982, the Veteran submitted a claim on a VA Form 21-526.  On this form he specifically stated in pertinent part that "I also have back trouble since 1978"  (emphasis supplied).  On this form he indicated a 20 year work history doing machine work for a textile company and a 7 year work history working for a nursery / greenhouse company.  

A VA outpatient treatment record dated December 1982 indicates that the Veteran was 61 years old at the time and he had multiple complaints, mostly related to his skeletal system.  He reported back pain.  Examination of the back revealed lower dorsal scoliosis to the left with no spasm.  Motrin was prescribed.  X-ray examination of the dorsal and lumbosacral spine was conducted but did not reveal any abnormalities.  

In June 1983, a VA Compensation and Pension examination of the Veteran was conducted with respect to his claims for service connection for disorders of the feet.  No complaints or findings of a low back disability were noted. 

A September 1983 private orthopedic report noted that the Veteran stated that he injured his knees in service when his armored car was struck by enemy fire, and that an altered gait has cause him to tilt his pelvis resulting in low back pain. 

A June 2001 letter from a fellow serviceman stated that the Veteran complained of back and leg pain after his armored car was hit by antitank fire.  He asked the Veteran if he wanted to see a doctor but the Veteran said no.

An August 2000 VA radiology report reveals that x-ray examination of the Veteran's lumbosacral spine was conducted and revealed degenerative joint disease (arthritic) changes with osteophytes from the D11 vertebra to the L5 vertebra.  

VA neurology consultation of the Veteran was conducted in March 2001.  At that time he reported back pain localized to the lumbar spine without radiation of pain, since a reported combat injury in 1944.  The impression was numbness of the legs due to spinal canal stenosis.  

VA treatment records dated in 2002 and 2003 reveal that the Veteran was treated for recurrent complaints of low back pain with periodic epidural steroid injections.  The diagnoses indicated were generally chronic low back pain or degenerative disc disease.  A December 2002 treatment record indicated that the diagnosis was degenerative joint disease (arthritis) of the lumbosacral spine due to spinal stenosis with peripheral radiculopathy with numbness of both legs below the knees.  

A May 2003 neurosurgery clinic outpatient treatment record stated that the Veteran was 81 years old and he had low back pain and that an intervertebral disc bulge was noted on a magnetic resonance imaging (MRI) report dated February 2003.  The Veteran's back pain was being treated with good results by the aforementioned epidural steroid injections with good results.  

In a June 2005 statement a VA physician stated that the Veteran's spinal stenosis and lower extremity neuropathy was at least as likely as not related to the Veteran's service.  The physician stated that the Veteran's reconstructed medical data sheet was used to render this opinion.  Pursuant to the law of this case as stated in the June 2011 Court order and remand, this medical opinion is inadequate as its rationale is conclusory.  In fact, it does not appear to consider - and certainly did not discuss - all of the evidence of record, including the large volume of medical evidence.  Specifically, it does it appear to consider - and, again, certainly did not discuss - all of the Veteran's lay evidence, much of which directly contradicts his present assertion that his back disability is related to a WWII combat injury.  Accordingly, this opinion is of no probative value and does not provide the required nexus to service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

An October 2005 neurosurgery clinic outpatient treatment record indicated an assessment of intervertebral disc herniation at L5-S1 with stenosis.  The Veteran's low back pain was treated successfully with epidural steroid injections in the past, but recently they did not offer much relief.  Another MRI examination was ordered.  

In November 2005, VA MRI examination of the Veteran's lumbar spine was conducted.  The impression included:  old appearing compression fracture in the upper end plate of L3; spondylosis and degenerative disc disease and bulging of discs at multiple levels of the lumbosacral spine; mild disc herniation at L3-L4; and, mild foraminal and spinal canal stenosis.  

In February 2006, the Veteran submitted his substantive appeal, VA Form 9.  In the narrative statement he indicated that during service he was blown out of the armored car when it was hit by enemy fire, fell about seven feet on his back, and sustained back and leg pain. 

In September 2006, a VA psychiatric Compensation and Pension examination of the Veteran was conducted in conjunction with his claim for service connection for posttraumatic stress disorder (PTSD).  The examiner noted the Veteran's history of combat service in Europe during World War Two and the fact that the Veteran had been wounded in action and awarded the Purple Heart.  He was noted to be 84 years old and he reported working up until the age of 81 or 82.  

An August 2008 VA treatment record noted symptoms of chronic low back pain secondary to spinal stenosis of the lumbar region and that the Veteran reported presenting slowly progressing symptoms since World War Two.  

In February 2009, a VA Compensation and Pension examination was conducted with respect to the present claim.  The Veteran reported the same fall injury, as indicated multiple times above, to his back during combat service.  He denied any post-service injury.  The Veteran reported that his usual occupation was as an electrician and that he was on Social Security retirement having retired at the age of 77.  The examiner reviewed the claims file and noted the Veteran's prior treatment for low back pain, as well as prior testing such as the November 2005 MRI report and 2006 neurologic studies.  After full examination and review of the medical evidence of record the diagnosis was: spondylosis and degenerative disc disease and bulging of discs at multiple levels of the lumbosacral spine, and compression fracture in the upper end plate of L3.  The examiner stated that it was less likely as not that the Veteran's low back disability and neuropathy were due to service. The examiner noted that there was no documentation of any low back treatment until 1982, 32 years after separation from service; and that degenerative disc disease is often related to wear and tear, especially after age 40.  

Pursuant to the law of this case as stated in the June 2011 Court order and remand, the Court held specifically that February 2009 medical opinion was conclusory and inadequate; it did not consider all of the evidence of record, specifically the Veteran's lay evidence related to continuity of symptomatology.  

That holding ignores page one of the examination report which clearly states that the examiner elicited a history of the claimed in-service combat injury from the Veteran and noted his assertions that his symptoms of back pain had become progressively worse since onset.  Despite this, the Court has held as a matter of law that the medical opinion contained in the 2009 VA examination report is inadequate.  The clinical findings and diagnosis contained in this examination report are, however,  adequate.  The examiner indicated that the Veteran had a current diagnosis of degenerative disc disease and spinal stenosis of lumbar spine.  This diagnosis is supported by the physical findings on examination, MRI examination reports, and the totality of the medical evidence of record.  

As neither the 2005 medical opinion nor the 2009 VA medical opinion are of any probative value with respect to the etiology of the Veteran's back disability, there is no probative medical evidence of record with respect to a nexus between the Veteran's current low back disability, and the back injury during service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

The analysis does not stop here.  There is medical evidence of a current low back disability and there is competent lay evidence of an in-service back injury.  See 38 U.S.C.A. § 1154(b).  In order for the claim for service connection to succeed, there must be competent and credible evidence of a nexus between the in-service injury and the current low back disability.  Hickson v. West, 12 Vet. App. 247, 252   (1999); see Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).

On page 8 of its order the Court implies that the Veteran is competent to provide a diagnosis of his current low back disability.  He is not.  The Court specifically stated that "competent medical evidence is not required when 'the determinative issue involves medical etiology or a medical diagnosis,' and there is no categorical requirement that a 'valid medical opinion' must exist to establish nexus."  Davidson [v. Shinseki], 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is clearly competent to describe symptoms such as low back pain.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  However, he is just as clearly not competent to render a diagnosis that the current low back disability he has, degenerative disc disease and spinal stenosis, results from the fall he took in 1944.  

The current back disability was, in fact, diagnosed after multiple examinations including specialized neurologic testing and multiple x-ray and MRI examinations of the Veteran's spine.  To date, the Veteran has neither asserted nor demonstrated that he is a trained radiologist; that he is a radiology technician; that he has access to x-ray or MRI equipment to examine his spine himself; or has the training to evaluate radiology data.  There is simply no basis whatever to consider his views in this regard to have any probative value.  Moreover, and most significantly, there are intervening radiology reports dated many years after the claimed in-service injury which show normal findings related to the Veteran's spine.  

The Court points out that the Veteran is competent to establish a continuity of symptomatology of low back pain, and that he has done so in the present case.  The Board disagrees.  While he is competent to present lay evidence about continuity of symptomatology of low back pain from his claimed back injury during service in 1945 to the present, the Veteran's lay evidence related to continuity is simply not credible.  

The Veteran's assertion of an in-service back injury during service with continuous symptoms of low back pain is fairly recent.  In December 1982, some three decades after discharge, the Veteran submitted a claim on a VA Form 21-526.  On this form he specifically stated in pertinent part that "I also have back trouble since 1978."  

In an August 1983 statement the Veteran asserted that his back pain was secondary to a then claimed knee disability rather than the result of an injury to the low back during service.  This assertion of back pain secondary to a knee injury was also noted on the September 1983 private medical examination report.  

It was not until September 2002, some 40 years after his 1951 discharge, that the Veteran began asserting a direct injury to his low back as a result of a fall in WWII.  

His assertions of continuity of symptoms of low back pain are also directly contradicted by other evidence of record, including the May 1951 separation examination report and the 1982 VA x-ray examination report revealing normal findings.  

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In this case the contemporaneous medical evidence of the 1951 separation examination report is not silent as to findings, but directly contradicts the Veteran's recent assertions of continuity by demonstrating  medical evidence of a normal spine.  

The Veteran now asserts that he injured his back during service; he has had symptoms of low back pain ever since; and his current degenerative disc disease of the lumbar spine has existed since the injury during service as evidenced by his reports of back pain.  

However, in light of  the Veteran's changing reports related to the length of time and continuity of his back pain symptoms; the intervening medical evidence showing a normal spine without evidence of the current degenerative disc disease some 30 years after service; and the evidence that the Veteran worked for decades as a machinist and electrician, despite his alleged symptoms of lumbar degenerative disc disease, the Board finds the Veteran's assertions of a continuity of symptomatology from the injury during service in 1945 to the present not credible.

By virtue of the Court's holding, there are no competent medical opinions to support a grant of service connection.  The Board finds as fact that the Veteran's assertions of continuity of symptomatology lack credibility.  Accordingly the element linking the current disability to the in-service injury is missing, and service connection cannot be established.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999). 

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection is not warranted. 




ORDER

Service connection for low back disability is denied.  





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


